COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00429-CR


Terry Patrick Hargiss                      §   From the 371st District Court

                                           §   of Tarrant County (1259804D)

v.                                         §   March 20, 2014

                                           §   Opinion by Justice Meier

The State of Texas                         §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Bill Meier_______________________
                                           Justice Bill Meier